United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-4120
                      ___________________________

                  Douglas A. Nixon; Piaowaka C. Windwolf

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

                    Credit Cars, an Arkansas Corporation

                           lllllllllllllllllllll Defendant

 Brent Manning’s Quality Preowned, Inc., doing business as Brent Manning’s
                             Credit Cars, Inc.

                     lllllllllllllllllllll Defendant - Appellee

                                   Brett Tharp

                           lllllllllllllllllllll Defendant

                         Truity Federal Credit Union

                     lllllllllllllllllllll Defendant - Appellee

Kelly Diven, individually and as owner and an officer of Trudity Federal Credit
Union, doing business as Trudity Credit Union Affiliated, Springdale, AR, also
       known as Trudity Credit Union, Bartlesville, OK; Brent Manning

                          lllllllllllllllllllll Defendants
                                  ____________
                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                               Submitted: July 6, 2017
                                Filed: July 17, 2017
                                   [Unpublished]
                                   ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

       Arkansas residents Douglas Nixon and Piaowaka Windwolf appeal the district
court’s1 order granting summary judgment to one defendant and dismissing the claims
against other defendants in their pro se action arising out of a used car purchase.
Upon careful de novo review, see Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th
Cir. 2016) (dismissal for failure to state a claim reviewed de novo); Peterson v. Kopp,
754 F.3d 594, 598 (8th Cir. 2014) (grant of summary judgment reviewed de novo),
we affirm for the reasons stated in the district court’s order. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                         -2-